DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/22 has been entered.
 
Response to Arguments

2.	Applicant's arguments filed 1/29/22 have been fully considered and they are partially persuasive. Applicant argues Adamy states that “acidic material can be incorporated into the absorbent composition by blending the acidic liquid or solid granules with at least one alkaline earth metal peroxide.  Applicant argues, more specifically, Adamy states that ‘granules of the two components are mixed and pelleted together, then crushed and sieved to make co-granules.  Adamy also describes “spraying the acidic material in liquid form onto the alkaline earth metal peroxide to form a coating” (paragraph 0036).  Applicant argues that this arrangement does not constitute discrete lines as presently claimed.  Applicant argues Brusk fails to cure the noted deficiencies of Adamy.  Brusk/Dutkiewicz/Adamy does not teach the new limitations of “wherein the inorganic alkaline earth metal peroxide and the destabilizing 



Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-11, 13, 17, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brusk et al. US 2009/0105676 in view Dutkiewicz US Patent Application Publication 2006/0029567 and further in view of Adamy et al. US Patent Application Publication 2012/0079989 and further in view of Mocadlo et al. US Patent Application Publication 2004/0122386. 

As to claim 1, Brusk teaches an absorbent article 1, 4, 6, 7 comprising:

Brusk does not specifically teach the cellulose pulp fibers are bleached softwood kraft pulp cellulose.  Dutkiewicz teaches absorbent articles with odor control properties where the absorbent comprises cellulosic fibers that are bleached softwood kraft fibers (paragraphs 0017-0018 and 02298-0229).  Dutkiewicz teaches the softwood fibers are preferred due to fiber strength and longer fiber length (paragraph 0228).  Dutkiewicz teaches bleaching is a preparation of the fluff pulp and the fluff pulp mainly, preferably comprises softwood fibers due to lower cost (paragraph 0229).  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify the cellulose pulp fibers of Brusk with the bleached softwood kraft pulp cellulose fibers for the benefits taught in Dutkiewicz.

Brusk teaches odor control agents in a wet zone – area primarily subject to insults in use - comprising one or more inhibitors including hydrogen peroxide and citric acids (paragraphs 0041-0043).  Brusk/ Dutkiewicz does not specifically teach the cellulose fibers are treated with an inorganic alkaline earth metal peroxide and a destabilizing acid as claimed.  Adamy teaches a method of controlling odor comprising treating a cellulosic pulp structure with an inorganic alkaline earth metal peroxide and a destabilizing acid (paragraph 0009).  Adamy teaches a composition comprising at least one alkaline earth metal peroxide and an acidic material that is surprisingly effective in mitigating fecal odor (paragraph 0001). Adamy teaches cellulose materials (paragraph 024), earth metal peroxides or other inorganic peroxides (paragraph 0034), such as magnesium or calcium peroxide - which is also taught in the present invention as an inorganic peroxide (paragraph 006 of present invention published application US 2017/0296693) - incorporated into the absorbent composition, the peroxides release hydrogen peroxide upon contact with a hydrous fluid (paragraph 0031).  Adamy teaches the metal (inorganic peroxide) is combined with an acidic material, a citric acid (paragraphs 0035, 0051, 0059; claims 6 and 7).  Adamy teaches the combination of the inorganic peroxide and acid resulted in a hydrogen peroxide release that is maximized to best mitigate odor (paragraph 0059).  Adamy teaches the incorporation of the acidic material services to maintain a low local pH in the absorbent composition such that hydrogen peroxide is generated in high percentage to mitigate fecal odor, and ensures the stability of hydrogen peroxide in the low local pH environment (paragraph 0037). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Brusk/Dutkiewicz with an inorganic peroxide combined with acidic material for odor control for the benefits taught in Adamy.

Brusk/Dutkiewicz/Adamy does not specifically teach the inorganic alkaline earth metal peroxide and the destabilizing acid are disposed on the cellulosic pulp structure in discrete alternating lines. However, Adamy teaches spraying the acidic material in liquid form onto the alkaline earth metal peroxide to form a coating.  Mocadlo teaches an absorbent article having a skin composition applied to a top cover or underlying material in alternating stripes (paragraph 0051; Figure 2A), for the benefit of providing an aesthetically pleasing pattern (paragraph 0009).  It would have been obvious to one having ordinary skill in the art to modify Brusk/Dutkeiwicz/Adamy with the alternating stripe pattern for the benefits taught in Mocadlo. 


As to claim 2, the article of Brusk/Dutkiewicz/Adamy/Mocadlo further comprising a fluid-permeable top sheet (paragraph 0068) and a fluid-impermeable back sheet (Brusk paragraph 0069);
wherein the cellulosic pulp structure (paragraph 0070) is disposed between the top and back sheets (Brusk paragraphs 0033, 0068; Figure 2).

As to claim 3, the cellulosic pulp structure forms at least a part of an absorbent core (Brusk paragraph 0070) disposed between the top and back sheets (Brusk paragraphs 0033, 0068; Figure 2).

As to claim 4, the absorbent core includes multiple layers (paragraph 0070), including a storage layer (pulp layer, paragraph 0070) and an additional layer –acquisition or wicking layer - that is interposed between the storage layer and the top sheet and that is adapted to acquire fluid and to distribute acquired fluid to the storage layer (Brusk paragraphs 0037, 0045, 0080-0081).

As to claim 5, the cellulosic pulp structure forms at least a part of each of multiple layers of the absorbent core, including a storage layer (pulp layer, paragraph 0070) and an additional layer - acquisition or wicking layer that is interposed between the storage layer and the top sheet and that is adapted to acquire fluid and to distribute acquired fluid to the storage layer (Brusk paragraphs 0037, 0045, 0080-0081).  

As to claim 6, at least the top sheet is hydrophobic (Brusk paragraph 0068).

As to claim 7, the fluid retention agent comprises a superabsorbent polymer (Brusk paragraph 0070).  

As to claim 8, Brusk/Dutkiewicz/Adamy/Mocadlo teaches the alkaline earth metal peroxide is a may be a calcium peroxide (Adamy paragraph 0031-0032).  

As to claim 9, the destabilizing acid is citric acid (Adamy paragraphs 0035, 0051, 0059; and claim 7). 
As to claim 10, Brusk/Dutkiewicz/Adamy/Mocadlo teaches the article has one or more of: a peroxide content from about 0.5 to 47.5% (Adamy paragraph 0039), which has values in the claimed range of 1% to about 10% by weight of the cellulose fibers; and an acid content from 0.05 to 25 wt%, which has values in the claimed range of from about 0.45% to about 3% by weight of the cellulose fibers.  Additionally, one having ordinary skill in the art would be able to determine the amount of each component needed to achieve a desired odor-inhibiting benefit.  

As to claim 11, Brusk teaches the article is a disposable absorbent article selected from the group consisting of a diaper, an adult incontinent product, a feminine hygiene product, and a bandage (paragraph 0038).


As to claim 13, 15, and 16, Brusk teaches a method of forming an odor-controlling cellulosic pulp structure.  Brusk does not specifically teach the cellulose pulp fibers are bleached softwood kraft pulp cellulose.  Brusk does not specifically teach the cellulose pulp fibers are bleached softwood kraft pulp cellulose.  Dutkiewicz teaches absorbent articles with odor control properties where the absorbent comprises cellulosic fibers that are bleached softwood kraft fibers (paragraphs 0017-0018 and 02298-0229).  Dutkiewicz teaches the softwood fibers are preferred due to fiber strength and longer fiber length (paragraph 0228).  Dutkiewicz teaches bleaching is a preparation of the fluff pulp and the fluff pulp mainly, preferably comprises softwood fibers due to lower cost (paragraph 0229).  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify the cellulose pulp fibers of Brusk with the bleached softwood kraft pulp cellulose fibers for the benefits taught in Dutkiewicz.

The method of Brusk/Dutkiewicz comprising:singulating a bleached softwood kraft pulp cellulose pulp sheet (Brusk paragraph 0070; Dutkiewicz paragraphs 0017-0018 and 02298-0229).  Brusk/Dutkiewicz does not specifically teach the cellulose fibers are treated with an inorganic alkaline earth metal peroxide and a destabilizing acid as claimed.  Adamy teaches a method of controlling odor comprising treating a cellulosic pulp structure with an inorganic alkaline earth metal peroxide and a destabilizing acid (paragraph 0009).  Adamy teaches a composition comprising at least one alkaline earth metal peroxide and an acidic material that is surprisingly effective in mitigating fecal odor (paragraph 0001). Adamy teaches cellulose materials (paragraph 024), earth metal peroxides or other inorganic peroxides (paragraph 0034), such as magnesium or calcium peroxide - which is also taught in the present invention as an inorganic peroxide (paragraph 006 of present invention published application US 2017/0296693) - incorporated into the absorbent composition, the peroxides release hydrogen peroxide upon contact with a hydrous fluid (paragraph 0031).  Adamy teaches the metal (inorganic peroxide) is combined with an acidic material, a citric acid (paragraphs 0035, 0051, 0059; claims 6 and 7).  Adamy teaches the combination of the inorganic peroxide and acid resulted in a hydrogen peroxide release that is maximized to best mitigate odor (paragraph 0059).  Adamy teaches the incorporation of the acidic material services to maintain a low local pH in the absorbent composition such that hydrogen peroxide is generated in high percentage to mitigate fecal odor, and ensures the stability of hydrogen peroxide in the low local pH environment (paragraph 0037). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Brusk/Dutkiewicz with an inorganic peroxide combined with acidic material for odor control for the benefits taught in Adamy.  
Brusk/Dutkiewicz/Adamy teaches forming a matrix with the singulated cellulose fibers (Brusk paragraph 0070); and distributing a fluid retention agent through the matrix of cellulose fibers (Brusk paragraph 0048).
Brusk/Dutkiewicz/Adamy does not specifically teach the inorganic alkaline earth metal peroxide and the destabilizing acid are disposed on the cellulosic pulp structure in discrete alternating lines. However, Adamy teaches spraying the acidic material in liquid form onto the alkaline earth metal peroxide to form a coating.  Mocadlo teaches an absorbent article having a skin composition applied to a top cover or underlying material in alternating stripes (paragraph 0051; Figure 2A), for the benefit of providing an aesthetically pleasing pattern (paragraph 0009).  It would have been obvious to one having ordinary skill in the art to modify Brusk/Dutkeiwicz/Adamy with the alternating stripe pattern for the benefits taught in Mocadlo. 


As to claim 14, Brusk/Dutkiewicz/Adamy/Mocadlo teaches the inorganic alkaline earth metal peroxide is added by distributing the peroxide in particulate form through the matrix of cellulose fibers – where Brusk teaches the odor control agent can be mixed as a powder with pulp/SAP matrix (Brusk paragraph 0048).

As to claim 17, the matrix of cellulose fibers is an airlaid pad – where Dutkiewicz teaches the absorbent is an airlaid nonwoven structure (Dutkiewicz paragraphs 0014, 0242, claim 32).


As to claim 18, Brusk teaches an odor-controlling cellulosic pulp structure.  Brusk does not specifically teach the cellulose pulp fibers are bleached softwood kraft pulp cellulose.  Brusk does not specifically teach the cellulose pulp fibers are bleached softwood kraft pulp cellulose.  Dutkiewicz teaches absorbent articles with odor control properties where the absorbent comprises cellulosic fibers that are bleached softwood kraft fibers (paragraphs 0017-0018 and 02298-0229).  Dutkiewicz teaches the softwood fibers are preferred due to fiber strength and longer fiber length (paragraph 0228).  Dutkiewicz teaches bleaching is a preparation of the fluff pulp and the fluff pulp mainly, preferably comprises softwood fibers due to lower cost (paragraph 0229).  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify the cellulose pulp fibers of Brusk with the bleached softwood kraft pulp cellulose fibers for the benefits taught in Dutkiewicz.

 Brusk/ Dutkiewicz does not specifically teach the cellulose fibers are treated with an inorganic alkaline earth metal peroxide and a destabilizing acid as claimed.  Adamy teaches a method of controlling odor comprising treating a cellulosic pulp structure with an inorganic alkaline earth metal peroxide and a destabilizing acid (paragraph 0009).  Adamy teaches a composition comprising at least one alkaline earth metal peroxide and an acidic material that is surprisingly effective in mitigating fecal odor (paragraph 0001). Adamy teaches cellulose materials (paragraph 024), earth metal peroxides or other inorganic peroxides (paragraph 0034), such as magnesium or calcium peroxide - which is also taught in the present invention as an inorganic peroxide (paragraph 006 of present invention published application US 2017/0296693) - incorporated into the absorbent composition, the peroxides release hydrogen peroxide upon contact with a hydrous fluid (paragraph 0031).  Adamy teaches the metal (inorganic peroxide) is combined with an acidic material, a citric acid (paragraphs 0035, 0051, 0059; claims 6 and 7).  Adamy teaches the combination of the inorganic peroxide and acid resulted in a hydrogen peroxide release that is maximized to best mitigate odor (paragraph 0059).  Adamy teaches the incorporation of the acidic material services to maintain a low local pH in the absorbent composition such that hydrogen peroxide is generated in high percentage to mitigate fecal odor, and ensures the stability of hydrogen peroxide in the low local pH environment (paragraph 0037). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Brusk/Dutkiewicz with an inorganic peroxide combined with acidic material for odor control for the benefits taught in Adamy.  
Brusk/Dutkiewicz/Adamy teaches the article has one or more of: a peroxide content from about 0.5 to 47.5% (Adamy paragraph 0039), which has values in the claimed range of 1% to about 10% by weight of the cellulose fibers; and an acid content from 0.05 to 25 wt%, which has values in the claimed range of from about 0.45% to about 3% by weight of the cellulose fibers.  Additionally, one having ordinary skill in the art would be able to determine the amount of each component needed to achieve a desired odor-inhibiting benefit.  

Brusk/Dutkiewicz/Adamy does not specifically teach the inorganic alkaline earth metal peroxide and the destabilizing acid are disposed on the cellulosic pulp structure in discrete alternating lines. However, Adamy teaches spraying the acidic material in liquid form onto the alkaline earth metal peroxide to form a coating.  Mocadlo teaches an absorbent article having a skin composition applied to a top cover or underlying material in alternating stripes (paragraph 0051; Figure 2A), for the benefit of providing an aesthetically pleasing pattern (paragraph 0009).  It would have been obvious to one having ordinary skill in the art to modify Brusk/Dutkeiwicz/Adamy with the alternating stripe pattern for the benefits taught in Mocadlo. 


As to claim 20, Brusk/Dutkiewicz/Adamy/Mocadlo teaches the inorganic peroxide is calcium peroxide (Adamy paragraph 0034, claim 6), the destabilizing acid is citric acid (Adamy (paragraphs 0035, 0051, 0059; claims 6 and 7), and the fluid retention agent comprises a superabsorbent polymer (Brusk paragraph 0070). 
As to claim 21, at least the storage layer includes the cellulosic pulp structure (Brusk paragraph 0070).


6.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brusk/Dutkiewicz/Adamy/Mocadlo as applied to claim 1 above, and further in view of Chmielewski et al. USPN 5281207.  


As to claim 12, Brusk/Adamy teaches the present invention substantially as claimed.  However, Brusk/Dutkiewicz/Adamy/Mocadlo is silent regarding rewet values.  Chmielewski et al. USPN 5281207 teaches an absorbent structure with good rewet properties (Chmielewski col.4, lines 16-29).  It would have been obvious to provide the claimed rewet properties as Chmielewski teaches this is desirable to rapidly acquire liquids, temporarily hold the liquid, and effectively prevent the liquid under pressure from going back to a top surface of the fibrous structure. 

7.	Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson USPN 4363322 in view Dutkiewicz US Patent Application Publication 2006/0029567 and further in view of Adamy et al. US Patent Application Publication 2012/0079989. 

As to claim 22, Andersson teaches an absorbent article comprising:
an absorbent core 6.  Andersson teaches the absorbent comprises cellulosic material (col. 5, lines 50-54), but does not specifically teach a cellulosic pulp structure comprising a matrix of bleached softwood kraft pulp cellulose fibers and a fluid retention agent.  Dutkiewicz teaches absorbent articles with odor control properties where the absorbent comprises cellulosic fibers that are bleached softwood kraft fibers (paragraphs 0017-0018 and 02298-0229).  Dutkiewicz teaches the softwood fibers are preferred due to fiber strength and longer fiber length (paragraph 0228).  Dutkiewicz teaches bleaching is a preparation of the fluff pulp and the fluff pulp mainly, preferably comprises softwood fibers due to lower cost (paragraph 0229).  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify the cellulose pulp fibers of Andersson with the bleached softwood kraft pulp cellulose fibers for the benefits taught in Dutkiewicz.


Andersson/Dutkiewicz teaches the absorbent core comprising an inorganic alkaline earth metal peroxide – where Andersson teaches calcium peroxide or magnesium peroxide (col. 2, lines 13-23). Andersson does not specifically teach a destabilizing acid.  However, Andersson teaches the use of a buffer to obtain a pH value suitable to the skin (col. 2, lines 60-64),  Adamy teaches a method of controlling odor comprising treating a cellulosic pulp structure with an inorganic alkaline earth metal peroxide and a destabilizing acid (paragraph 0009).  Adamy teaches a composition comprising at least one alkaline earth metal peroxide and an acidic material that is surprisingly effective in mitigating fecal odor (paragraph 0001). Adamy teaches cellulose materials (paragraph 024), earth metal peroxides or other inorganic peroxides (paragraph 0034), such as magnesium or calcium peroxide - which is also taught in the present invention as an inorganic peroxide (paragraph 006 of present invention published application US 2017/0296693) - incorporated into the absorbent composition, the peroxides release hydrogen peroxide upon contact with a hydrous fluid (paragraph 0031).  Adamy teaches the metal (inorganic peroxide) is combined with an acidic material, a citric acid (paragraphs 0035, 0051, 0059; claims 6 and 7).  Adamy teaches the combination of the inorganic peroxide and acid resulted in a hydrogen peroxide release that is maximized to best mitigate odor (paragraph 0059).  Adamy teaches the incorporation of the acidic material services to maintain a low local pH in the absorbent composition such that hydrogen peroxide is generated in high percentage to mitigate fecal odor, and ensures the stability of hydrogen peroxide in the low local pH environment (paragraph 0037). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Andersson with an inorganic peroxide combined with acidic material for odor control for the benefits taught in Adamy.
 Andersson/Dutkiewicz/Adamy teaches the composition disposed on separate layers of the absorbent core – where Andersson teaches the composition is present in separate layers in the absorbent core (Andersson Figures 1-3; col. 9, lines 22-24).

As to claim 23, Andersson/Dutkiewicz/Adamy teaches the absorbent core 6 is disposed between top 3 and back sheets 5 of the absorbent article (Andersson Figure 2; col. 9, lines 15-20)

As to claim 24, the separate layers include a storage layer 6 and an additional layer that is interposed between the storage layer 6 and the top sheet 3 where Andersson teaches an additional spreading layer is present in the absorbent body (col. 5, lines 53-56).

As to claim 25, Andersson/Dutkiewicz/Adamy teaches the cellulosic pulp structure forms
at least a part of the separate layers of the absorbent core, including a storage layer 6 and an additional layer that is interposed between the storage layer and the top sheet 3 and that is adapted to acquire fluid and to distribute acquired fluid to the storage layer - where Andersson teaches an additional spreading layer is present in the absorbent body (col. 5, lines 53-56; col. 9, lines 15-19).  Also, Andersson teaches layer 4 (Figure 2) is a cotton layer, which is also capable of acquiring and distributing fluid to the storage layer (col. 9, lines 15-19).  


.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781